DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 7, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-13, 19-21 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by Yu et al. (US 10,956,114 B2).

Claim 1, Yu et al. disclose of a correction method of acoustic characteristics of a plurality of speakers installed in a room, the correction method comprising: grouping speakers, among the plurality of speakers, having an identical attachment condition to the room and measuring each of output characteristics of the grouped speakers (fig.19; col.42 line 15-45/speaker proximate with similar condition may be aggregated); calculating an average characteristic of the output characteristics of the grouped speakers (col.46 line 13-30/the average characteristic of such group speakers); and correcting each of the output characteristics of the grouped speakers based on the average characteristic (fig.19; col.45 line 65-col.46 line 2 & col.26 line 36-42/the average to render such sweet spot and equalized correction accordingly).  

2. The correction method according to claim 1, wherein the attachment condition includes a speaker model (col.42 line 23-27).  

3. The correction method according to claim 1, wherein the correcting of each of the output characteristics corrects frequency characteristics and a volume level (col.6 line 45-60 & col.46 line 5-15).  

9. The correction method according to claim 1, wherein the correcting of each of the output characteristics determines a frequency band of a target to be corrected depending on reproduction capability of the plurality of speakers (col.6 line 45-60 & col.46 line 5-15; col.48 line 45-67).  

10. The correction method according to claim 1, wherein the attachment condition is noted, and as the attachment as includes a material and a shape of an attachment surface (col.34 line 30-55).  

11. An acoustic characteristic correction device for correcting acoustic characteristics of a plurality of speakers installed in a room, the acoustic characteristic correction device comprising: a memory storing instructions; and a processor that implements the instructions to execute a plurality of tasks, including: a measuring task that groups speakers, among the plurality of speakers, having an identical attachment condition to the room and measures each of output characteristics of the grouped speakers (fig.19; col.42 line 15-45; col.47 line 1-35/speaker proximate with similar condition may be aggregated); a calculating task that calculates an average characteristic of the output characteristics of the grouped speakers (col.46 line 13-30/the average characteristic of such group speakers); and a correcting task that corrects each of the output characteristics of the grouped speakers based on the average characteristic (fig.19; col.45 line 65-col.46 line 2 & col.26 line 36-42/the average to render such sweet spot and equalized correction accordingly).  
  

12. The acoustic characteristic correction device according to claim 11, wherein the attachment condition includes a speaker model (col.42 line 23-27).    

13. The acoustic characteristic correction device according to claim 11, wherein the correcting task corrects frequency characteristics and a volume level (col.6 line 45-60 & col.46 line 5-15).  

Claim 19, the acoustic characteristic correction device according to claim 11, wherein the correcting task determines a frequency band of a target to be corrected depending on reproduction capability of the plurality of speakers (col.6 line 45-60 & col.46 line 5-15; col.48 line 45-67).  

20. The acoustic characteristic correction device according to claim 11, wherein the attachment condition includes a material and a shape of an attachment surface (col.34 line 30-55).  

  
Claim 21, the prior art as in Yu et al. disclose of a non-transitory storage medium storing a program executable by a computer to execute a correction method of acoustic characteristics of a plurality of speakers installed in a room, the correction method comprising: grouping speakers, among the plurality of speakers, having an identical attachment condition to the room and measuring each of output characteristics of the grouped speakers (fig.19; col.42 line 15-45/speaker proximate with similar condition may be aggregated); calculating an average characteristic of the output characteristics of the grouped speakers (col.46 line 13-30/the average characteristic of such group speakers); and correcting each of the output characteristics of the grouped speakers based on the average characteristic (fig.19; col.45 line 65-col.46 line 2 & col.26 line 36-42/the average to render such sweet spot and equalized correction accordingly).  
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 4-6 & 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 10,956,114 B2) and Tu et al. (US 10,904,691 B2).

4. The correction method according to claim 1, but Yu et al. failed mentioned of such wherein the calculating of the average characteristic: determines a reference frequency band; and offsets the output characteristics within the reference frequency band to a predetermined value to calculate the average characteristic.  

	However, Tu et al. disclose of certain calculating of the average characteristic: determines a reference frequency band; and offsets the output characteristics within the reference frequency band to a predetermined value to calculate the average characteristic (fig.3; col.5 line 55-col.6 line 8). Thus, one of the ordinary skills in the art could have modified the art by adding the noted calculating of the average characteristic: determines a reference frequency band; and offsets the output characteristics within the reference frequency band to a predetermined value to calculate the average characteristic so as to have a symmetric and balanced sound field.

5. The correction method according to claim 4, wherein the calculating of the average characteristic determines the reference frequency band based on a predetermined standard (Tu-fig.3; col.5 line 55-col.6 line 8).  

6. The correction method according to claim 5, wherein the calculating of the average characteristic sets a band having a minimum correction amount as the reference frequency band (tu-fig.3; col.5 line 55-col.6 line 8).  

Claim 14, t acoustic characteristic correction device according to claim 11, but Yu et al. lacked of such wherein the calculating task determines a reference frequency band and calculates the average characteristic within the reference frequency band.  

	However, Tu et al. disclose of certain calculating task determines a reference frequency band and calculates the average characteristic within the reference frequency band (fig.3; col.5 line 55-col.6 line 8). Thus, one of the ordinary skills in the art could have modified the art by adding the noted calculating task determines a reference frequency band and calculates the average characteristic within the reference frequency band so as to have a symmetric and balanced sound field.


15. The acoustic characteristic correction device according to claim 14, wherein the calculating task determines the reference frequency band based on a predetermined standard (Tu-fig.3; col.5 line 55-col.6 line 8).  

16. The acoustic characteristic correction device according to claim 15, wherein the calculating task sets a band having a minimum correction amount as the reference frequency band (Tu-fig.3; col.5 line 55-col.6 line 8).

Claim (s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 10,956,114 B2) and Tu et al. (US 10,904,691 B2) and Patil et al. (US 11, 410,325 B2).

8. The correction method according to claim 1, further comprising: issuing a warning when a phase of the output characteristics is reversed.  

	However, the art as in Patil et al. disclose of such issuing an output when a phase of the output characteristics is reversed (col.17 line 1-20 & col.26 line 1-20). Thus, one of the ordinary skills in the art at the time of the invention could have modified the prior art by adding such issuing an output when a phase of the output characteristics is reversed so as to provide output for anomaly. 

	Although, the art never specify of such output as being warning, but the examiner takes official notice having issuing such warning as output is well known in the art. Thus, one of the ordinary skills in the art could have modified the art by adding the noted warning output for advising user of incorrect condition. 

The claim(s) 18 which in substance disclose the similar aspect as in claim(s) 8 has been analyzed and rejected accordingly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654